' Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Whether the rights of defendant under the Sixth and Fourteenth Amendments were denied. Defendant argued that trial counsel’s tactics were so patently lacking in competence that he was deprived of his fundamental constitutional rights to a fair trial and to due process of law. The Court of Appeals considered this contention and held that there was no violation of defendant’s constitutional rights. [See 27 N Y 2d 501.]